Exhibit 10.2

CERUS CORPORATION

INDUCEMENT PLAN

OPTION GRANT NOTICE

Cerus Corporation (the “Company”), pursuant to its Inducement Plan (the “Plan”),
hereby grants to Optionholder an option to purchase the number of shares of the
Company’s Common Stock set forth below. This option is subject to all of the
terms and conditions as set forth herein and in the Option Agreement, the Plan,
and the Notice of Exercise, all of which are attached hereto and incorporated
herein in their entirety.

 

  Optionholder:   

 

     Date of Grant:   

 

     Vesting Commencement Date:   

 

     Number of Shares Subject to Option:   

 

     Exercise Price (Per Share):   

$

     Total Exercise Price:   

$

     Expiration Date:   

 

  

 

Type of Grant:    Nonstatutory Stock Option Vesting Schedule:   
                of the shares covered by the option will vest and become
exercisable on                     (                     after the Vesting
Commencement Date); the balance of the shares vest and become exercisable in a
series of             successive equal monthly installments measured from the
first anniversary of the Vesting Commencement Date. Exercise Schedule:   

¨       Same as Vesting Schedule

Payment:    By one or a combination of the following items (described in the
Option Agreement):   

¨       By cash or check

  

¨       Pursuant to a Regulation T Program if the Shares are publicly traded

  

¨       By delivery of already-owned shares if the Shares are publicly traded

  

¨       Subject to the Company’s consent at the time of exercise, by a “net
exercise” arrangement



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Option Grant Notice, the Option
Agreement, and the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Option Grant Notice, the Option Agreement, and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder by the Company, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:   

 

  

 

 

CERUS CORPORATION     OPTIONHOLDER: By:        

 

  Signature       Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS SENT OUT VIA E-MAIL: Option Agreement, Inducement Plan, and Notice
of Exercise

 

2.



--------------------------------------------------------------------------------

CERUS CORPORATION

INDUCEMENT PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Option Grant Notice (“Grant Notice”) and this Option Agreement,
Cerus Corporation (the “Company”) has granted you an option under its Inducement
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice. Defined terms not explicitly defined in this Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant
specified in your Grant Notice, notwithstanding any other provision of your
option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in one or more of the following manners:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

3.



--------------------------------------------------------------------------------

(c) Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from you to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; provided further, however, that shares of Common Stock will no longer
be outstanding under your option and will not be exercisable thereafter to the
extent that (1) shares are used to pay the exercise price pursuant to the “net
exercise,” (2) shares are delivered to you as a result of such exercise, and (3)
shares are withheld to satisfy tax withholding obligations.

5. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

7. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(g) of the Plan, upon the
earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death; provided, however, that if (i) you
are a Non-Exempt Employee, (ii) your Continuous Service terminates within six
(6) months after the Date of Grant specified in your Grant Notice, and (iii) you
have vested in a portion of your option at the time of your termination of
Continuous Service, your option shall not expire until the earlier of (x) the
later of (A) the date that is seven (7) months after the Date of Grant specified
in your Grant Notice or (B) the date that is three (3) months after the
termination of your Continuous Service, or (y) the Expiration Date;

(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; or

(d) the Expiration Date indicated in your Grant Notice.

 

4.



--------------------------------------------------------------------------------

  8. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

9. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

  11. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount required to be withheld by
law (or such lower amount as may be necessary to avoid classification of your
option as a liability for financial accounting purposes). Any adverse
consequences to you arising in connection with such share withholding procedure
shall be your sole responsibility.

 

5.



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

12. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

13. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

6.



--------------------------------------------------------------------------------

Cerus Corporation

[Address]

Date of Exercise:            

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option:    Nonstatutory Stock option dated:      

 

Number of shares as to which option is exercised:      

 

Shares to be issued in name of:      

 

Total exercise price:    $           

 

Cash payment delivered herewith:    $           

 

Regulation T Program (cashless exercise):    $           

 

Value of             shares of Cerus Corporation Common Stock delivered
herewith1:    $           

 

Value of             shares of Cerus Corporation Common Stock pursuant to net
exercise2:    $           

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Cerus Corporation Inducement Plan and (ii)
to provide for the payment by me to you (in the manner designated by you) of
your withholding obligation, if any, relating to the exercise of this option.

 

Very truly yours,

 

 

1  Shares must meet the public trading requirements set forth in the option.
Shares must be valued on the date of exercise in accordance with the terms of
the Plan and the option being exercised, and must be owned free and clear of any
liens, claims, encumbrances or security interests. Certificates must be endorsed
or accompanied by an executed assignment separate from certificate.

2  The Company must have established net exercise procedures at the time of
exercise in order to utilize this payment method and must expressly consent to
your use of net exercise at the time of exercise.

 

7.